Citation Nr: 1119577	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 50 percent rating for PTSD and from an October 2008 rating decision that denied a total rating based on individual unemployability.  

The Veteran testified before the Board by videoconference from the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army vehicle driver with service in Southwest Asia from June 2005 to July 2006.  Following the deployment, the Veteran received military mental health care for anxiety, depression, and insomnia associated with explosive device and sniper attacks on her vehicle convoy and bases in Iraq.  In November 2007, a VA psychologist diagnosed mild to moderate PTSD related to traumatic experiences in Iraq.  In March 2008, the RO granted service connection and a 50 percent rating for PTSD. 

In September 2008, the same VA psychologist examined the Veteran and noted the Veteran's reports of suicidal ideations, rejection of an application for employment, and more severe nightmares, intrusive thoughts, and avoidance of crowds.  The psychologist diagnosed moderate to severe PTSD but did not conclude that the disorder precluded employment.  The psychologist noted that the Veteran did not have an opportunity to work after service and that the disorder did not preclude the activities of daily living or impair thought processes or communications skills.   However, outpatient treatment records showed that the Veteran worked at a large retail business for one month but left the job because of increased symptoms of irritability and lack of anger control.  

After relocating to Pennsylvania from January through March 2010, the Veteran was hospitalized at a VA medical center following a suicide attempt by an overdose of prescription medication.  The RO in Philadelphia scheduled a mental health examination, but the Veteran did not appear because she had returned to Arkansas.  

In February 2011, a VA counselor in Arkansas reported the Veteran's progress in therapy but did not comment in detail on the extent of the Veteran's social and occupational impairment.  In a Board hearing the same month, the Veteran endorsed continued suicidal ideations and reported further failures to secure employment.  The Veteran also stated that she had applied for Social Security Administration disability benefits that were pending an appeal.  Although generally VA is not bound by any determination, it is pertinent to the claim.  Murinczak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records from the clinic in Arkansas for treatment or counseling from April 2010 to the present.

The Board concludes that an orthopedic examination and a comprehensive mental health examination are necessary to evaluate the Veteran's PTSD following the 2010 suicide attempt and to assess the extent of the Veteran's social and occupational impairment and capacity for substantially gainful employment in view of the Veteran's mental health symptoms and her service-connected bilateral ankle disabilities.  38 C.F.R. § 3.159 (c) (2010).    

Accordingly, the case is REMANDED for the following action:

1.  Request all records of medical and mental health care for the Veteran from the Central Arkansas Veterans Health Care System from April 2010 to the present.  Associate any records received with the claims file.  

2.  Request from the Social Security Administration all medical and adjudicative records relevant to the Veteran's application for disability benefits.  Associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA orthopedic examination.   Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's bilateral ankle and shin splint disabilities and provide an opinion on the impact of the disabilities on the Veteran's capacity for substantially gainful active and sedentary employment.  

4.  Then, schedule the Veteran for a VA psychiatric examination by a psychiatrist or doctoral-level psychologist.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's PTSD symptoms and degree of social and occupational impairment and provide an opinion whether the Veteran's mental health disorder precludes all forms of substantially gainful active and sedentary employment.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for an initial rating in excess of 50 percent for PTSD and for a total rating based on individual unemployability.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


